Exhibit 10.26
 
 
Certificate No. (Specimen)
 
 
 
 
CONVERTIBLE DEBENTURE
 
OF
 
FIRSTGOLD CORP.
 
ISSUE OF CONVERTIBLE DEBENTURE
 
OF US $1,100,000 PRINCIPAL SUM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
- 1 -

--------------------------------------------------------------------------------


 

No.                      
Principal Amount US $1,100,000

 
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER
THE LATER OF (i) [DATE OF CLOSING] AND (ii) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.
 
CONVERTIBLE DEBENTURE
 
FIRSTGOLD CORP.
A Delaware Corporation
 
NOW THEREFORE it is hereby covenanted, agreed and declared as follows:
 
ARTICLE I
INTERPRETATION
 
1.1
Definitions.  In this Debenture, including the preamble, unless there is
something in the subject matter or context inconsistent therewith, the following
expressions shall have the following meanings namely:

 
 
(a)
"Business Day" means any day other than a Saturday, Sunday, legal holiday or a
day on which banking institutions are closed in Toronto, Ontario;

 
  
(b)
"Common Shares" means the common shares of the Corporation as such shares are
constituted on the date hereof;

 
 
(c)
"Corporation" means Firstgold Corp., a Delaware corporation, and its successors
and assigns;

 
 
(d)   "Conversion Notice" has the meaning ascribed to that term in Section 4.1
hereof;

         
 
(e)
"Conversion Price" means the price per Debenture Share at which the Principal
Sum outstanding under this Debenture shall from time to time be convertible into
Common Shares pursuant to a Holder Conversion, being US$0.80 per Debenture
Share, subject to adjustment;

 
 
(f)
"Debenture Shares" means the Common Shares issuable upon the due conversion of
Debentures;

 
- 2 -

--------------------------------------------------------------------------------


 
 
(g)
"this Debenture", the "Debenture", "herein", "hereby", "hereof", "hereto",
"hereunder" and similar expressions mean or refer to this convertible,
subordinated, unsecured debenture and any debenture, deed or instrument
supplemental or ancillary thereto and any schedules hereto or thereto and not to
any particular article, section, subsection, clause, subclause or other portion
hereof; the "Debentures" means this Debenture together with all others, being
part of a series of like debentures except as to principal amount thereof;

 
 
(h) "Event of Default" means any of the events specified in Section 5.1 hereof;

 
 
(i)
"Holder" or "Debentureholder" has the meaning ascribed hereto in Section 2.1
hereof;

 
 
(j)
"Maturity Date" means January ●, 2010;

 
 
(k)
"person" means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof;

 
 
(l)   "Principal Sum" means $US 1.1 million;

 
 
(m)
"Redemption Amount" has the meaning ascribed to that term in Section 2.2 hereof;

 
 
(n)
"Redemption Date" has the meaning ascribed to that term in Section 2.2 hereof.

 
1.2
Gender.  Whenever used in this Debenture, words importing the singular number
only shall include the plural, and vice versa, and words importing the masculine
gender shall include the feminine gender.

 
1.3
Numbering of Articles, etc.  Unless otherwise stated, a reference herein to a
numbered or lettered article, section, subsection, clause, subclause or schedule
refers to the article, section, subsection, clause, subclause or schedule
bearing that number or letter in this Debenture.

 
1.4
Day not a Business Day.  In the event that any day on or before which any action
is required to be taken hereunder is not a Business Day, then such action shall
be required to be taken on or before the requisite time on the next succeeding
day that is a Business Day.  If the payment of any amount is deferred for any
period, then such period shall be included for purposes of the computation of
any interest payable hereunder.

 
1.5
Computation of Time Period.  Except to the extent otherwise provided herein, in
the computation of a period of time from a specified date to a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each mean "to but excluding".

 
- 3 -

--------------------------------------------------------------------------------


 
ARTICLE II
PROMISE TO PAY
 
2.1
Indebtedness.  The Corporation, for value received, and in consideration of the
premises hereby acknowledges itself indebted and promises and covenants to pay
to _____________________, the registered holder hereof for the time being (the
"Holder"):

 
(a)   That amount of the Principal Sum outstanding on January ●, 2010 (the
"Maturity Date") or sooner in accordance with Section 2.2 or upon the occurrence
of an Event of Default or upon such other date as specified herein, subject to
the reduction of such Principal Sum from time to time upon the exercise of the
conversion rights set out in Article IV hereof, at the principal office of the
Corporation in Cameron Park, California;
 
(b)   interest on any monies owing by the Corporation to the Holder hereunder,
all as specifically calculated hereunder; and
 
(c)   all other monies which may be owing by the Corporation to the Holder
pursuant to this Debenture.
 
2.2
Early Redemption.  After six (6) months from the Closing Date, this Debenture
may be prepaid in whole prior to the Maturity Date at the Corporation’s option
by providing the Holder with at least five (5) days prior written notice, for an
amount equal to the sum of the following: (i) the Principal Sum then
outstanding, and (ii) accrued and unpaid interest to the date fixed for early
redemption (the "Redemption Date"); and (iii) a premium of 10% of the Principal
Sum (the “Redemption Premium”) (the sum of (i), (ii) and (iii) (being the
"Redemption Amount").

 
Notice of redemption shall be sent to the Holder not less than five (5) days
prior to the Redemption Date and shall state:
 
(a)   the Redemption Date; and
 
(b)   the place where this Debenture is to be surrendered for payment of the
Redemption Amount thereof.
 
Notice of redemption having been given as aforesaid, this Debenture shall, on
the Redemption Date, become due and payable at the Principal Sum thereof and on
and after such date such Debentures shall only bear interest if the Corporation
shall default in the payment of the Redemption Amount on the Redemption
Date.  Upon surrender of this Debenture for redemption in accordance with such
notice, such Debenture shall be paid by the Corporation.  In addition, and for
greater certainty, until this Debenture has been redeemed in accordance with
this Section 2.2, the Holder retains the right to convert the Principal Sum to
Debenture Shares in accordance with Article IV hereof.
 
- 4 -

--------------------------------------------------------------------------------


 
This Debenture may also be prepaid in part provided that any partial redemption
is in the minimum amount of US$350,000; and further provided that the
Corporation pay to the Holder the Redemption Premium on any amount so partially
redeemed.
 
Notice of partial redemption shall be sent to the Holder not less than five (5)
days prior to the date set for such partial redemption (the “Partial Redemption
Date”) and shall state:
 
(a)   the Partial Redemption Date;
 
(b)   the amount of such partial redemption (the “Partial Redemption Amount”);
and
 
(c)   the place where this Debenture is to be surrendered for payment of the
partial redemption amount thereof.
 
Notice of partial redemption having been given as aforesaid, this Debenture
shall, on the Partial Redemption Date, become due and payable as to the Partial
Redemption Amount thereof and on and after such date such Debenture shall only
bear interest on the remaining Principal Sum.  Upon surrender of this Debenture
for partial redemption in accordance with such notice, such Debenture shall be
replaced with a new Debenture evidencing the remaining Principal Sum.
 
ARTICLE III
INTEREST
 
3.1
Calculation and Payment of Interest, etc.  The Corporation shall pay interest on
the Principal Sum at the rate of 10.00% per annum, calculated and payable
monthly in arrears (less any tax required by law to be deducted or
withheld).  Contemporaneous with the delivery of this Debenture to the Holder
duly executed by the Corporation (the “Closing Date”), the Corporation shall
prepay an amount equal to the aggregate interest payable (without compounding
interest) for a period of six (6) months.  Subsequent interest payments shall
commence on the first business day of the eighth (8th) month following the
calendar month in which the Closing Date occurs and shall continue on the first
business day of each subsequent month while any Principal Amount remains
outstanding hereunder

 
3.2
Overdue Interest.  All interest payable hereunder on becoming overdue shall be
forthwith treated, as to the payment of interest thereon, as principal and
thereafter shall bear interest calculated at the same rate and in the same
manner as if it were principal.  Overdue interest shall be payable forthwith
without demand by the Holder.  Any interest amount added to the Principal Sum by
operation of this section may only be converted into Common Shares upon receipt
of all required regulatory approvals which approvals may or may not be granted
and if not granted, such additional interest amount will only be payable in
cash.

 
3.3
No Merger In Judgement.  The covenant of the Corporation to pay interest at the
rate provided herein shall not merge in any judgement in respect of any
obligation of the Corporation hereunder and such judgement shall bear interest
in the manner set out in this Article III and be payable on the same days when
interest (whether hereunder or otherwise) is payable hereunder.

 
- 5 -

--------------------------------------------------------------------------------


 
ARTICLE IV 
CONVERSION OF DEBENTURE
 
4.1
Conversion.  The Holder may, at its election, upon surrender (either in person,
by mail (postage prepaid) or other means of delivery) of this Debenture along
with a completed notice of conversion (the "Conversion Notice") in the form
attached hereto as Schedule "A" at the principal office of the Corporation in
the Cameron Park, California at any time prior to the close of business on the
earlier of (a) the Redemption Date; and (b) January ●, 2010, convert that
portion of the Principal Sum so surrendered into Debenture Shares (without
adjustment for interest accrued but unpaid hereon or for dividends on Common
Shares issuable upon conversion) ("Holder Conversion").  Debentures may be
converted on or prior to the Maturity Date or the Redemption Date, as the case
may be, at a conversion price equal to the Conversion Price per Debenture Share;
provided, however, that the Holder shall not be entitled to a Holder Conversion
if, upon issuance of the Debenture Shares, the Holder would own, either directly
or beneficially, in excess of 4.99% of the outstanding Common Shares of the
Corporation.  The delivery of the Conversion Notice duly executed by the Holder
and the surrender of the Debenture shall be deemed to constitute a contract
between the Holder and the Corporation whereby (i) the Holder subscribes for the
number of Debenture Shares which he shall be entitled to receive upon such
Holder Conversion, (ii) the Holder releases the Corporation from all liability
thereon or from all liability with respect to the portion of the Principal Sum
thereof to be converted, as the case may be, and (iii) the Corporation agrees
that the surrender of the Debenture for Holder Conversion constitutes full
payment of the subscription price for the Debenture Shares issuable on such
Holder Conversion and that the Debenture Shares will be issued as fully paid and
non-assessable Common Shares in the capital of the Corporation.

 
As promptly as possible after receipt of the Conversion Notice and the Debenture
but subject to Section 4.3 hereto, the Corporation shall issue or cause to be
issued and deliver or cause to be delivered to the Holder a certificate or
certificates in the name or names of the person or persons specified in the
Conversion Notice for the number of Debenture Shares deliverable upon the Holder
Conversion. Upon completion of the conversion transaction, the rights of the
Holder to receive, in respect of the amount hereof so converted, the Principal
Sum and interest thereon, shall cease and the Holder or the other person or
persons in whose name or names any certificate or certificates for Common Shares
shall be deliverable upon such Holder Conversion shall be deemed to have become
on such date the holder or holders of record of such Common Shares represented
thereby.  Interest will be payable on the Principal Sum up to the date of Holder
Conversion.
 
In the event that only a portion of the Principal Sum is subject to Holder
Conversion, the Holder will be entitled to receive a replacement Debenture
representing the Principal Sum not subject to Holder Conversion on the same
terms and provisions contained herein.  In this event, interest shall continue
to be payable on the remainder of the Principal Sum.
 
- 6 -

--------------------------------------------------------------------------------


 
4.2
Adjustment.

 
 
(a)
If and whenever the Corporation shall (i) subdivide or redivide the outstanding
Common Shares into a greater number of Common Shares; (ii) reduce, combine or
consolidate the outstanding Common Shares into a smaller number of Common
Shares; (iii) issue any Common Shares to the holders of all or substantially all
of the outstanding Common Shares by way of a stock dividend, the number of
Common Shares which may be acquired pursuant to this Article 4 on and at any
time after the effective date of such subdivision, redivision, reduction,
combination or consolidation or on the record date for such issue of Common
Shares by way of a stock dividend, as the case may be, shall be increased, in
the case of the events referred to in (i) and (iii) above, in the proportion
which the number of Common Shares outstanding before such subdivision,
redivision or dividend bears to the number of Common Shares outstanding after
such subdivision, redivision or dividend, or shall be decreased, in the case of
the events referred to in (ii) above, in the proportion which the number of
Common Shares outstanding before such reduction, combination, or consolidation
bears to the number of Common Shares outstanding after such reduction,
combination or consolidation and in each case the price at which the Holder
Conversion shall occur will be adjusted to reflect the change in the number of
Common Shares that become issuable under this Article 4.  Any such issue of
Common Shares by way of a stock dividend shall be deemed to have been made on
the record date fixed for such stock dividend for the purpose of calculating the
number of outstanding Common Shares under this Section 4.2(a) or Section 4.2(c).

 
  
(b)
In the case of any reclassification of, or other change in, the outstanding
Common Shares other than a subdivision, redivision, reduction, combination or
consolidation, subject to the approval of the Toronto Stock Exchange (if
applicable), the Holder shall be entitled to receive upon conversion pursuant to
Article IV, and shall accept in lieu of the number of Common Shares to which it
was theretofore entitled upon such conversion, the kind and amount of shares and
other securities or property which the Holder would have been entitled to
receive as a result of such reclassification if, on the effective date thereof,
it had been the registered holder of the number of Common Shares to which it was
theretofore entitled upon conversion.  If necessary, appropriate adjustments
shall be made in the application of the provisions set forth in this Article IV
with respect to the rights and interests thereafter of the Holder to the end
that the provisions set forth in this Article IV shall thereafter
correspondingly be made applicable as nearly as may be possible in relation to
any shares or other securities or property thereafter deliverable upon the
conversion of any Debenture.  Any such adjustments shall be made by and set
forth in a supplemental certificate approved by the directors of the Corporation
and shall for all purposes be conclusively deemed to be an appropriate
adjustment, after reasonable consultation with the Holder.

 
- 7 -

--------------------------------------------------------------------------------


 
 
(c)
If and whenever the Corporation shall issue or distribute to all or
substantially all the holders of Common Shares (i) shares of the Corporation of
any class; (ii) rights, options or warrants (that shall not have expired
unexercised, unconverted or unexchanged at the time a Holder converts any
Debenture, in whole or in part); (iii) evidences of indebtedness; or (iv) any
other assets or securities and if such issuance or distribution does not result
in an adjustment as provided for in Section 4.2(a) or Section 4.2(b), subject to
the approval of the Toronto Stock Exchange (if applicable), the price at which
the Principal Amount may be converted into Common Shares pursuant to Article IV
shall be adjusted effective immediately before the record date at which the
holders of Common Shares are determined for purposes of any such issuance or
distribution as aforesaid in such manner as the directors of the Corporation
determine to be appropriate on a basis consistent with this Section 4.3.

 
  
(d) If, at any time, the Holder exercises its conversion rights before the
record date and before the occurrence of an event, for which this Section 4.2
requires that an adjustment shall become effective immediately before the record
date for such event, the Corporation may defer issuing to the Holder the
additional Common Shares issuable upon such conversion, by reason of the
adjustment required by such event, until the occurrence of such event.  In the
event of such an adjustment, the Corporation shall deliver to the Holder an
appropriate instrument evidencing the Holder's right to receive such additional
Common Shares upon the occurrence of the event requiring such adjustment and the
right to receive any distributions made on such additional Common Shares
declared in favour of the holders of Common Shares on and before the date of
conversion or such later date as such holder would, but for the provisions of
this Section 4.2, have become the holder of record of such additional Common
Shares.

 
 
(e)
If a dispute shall at any time arise with respect to adjustments of the
Conversion Price or the number of Common Shares issuable upon the conversion of
this Debenture, such disputes shall be conclusively determined by the auditors
of the Corporation or if they are unable or unwilling to act, by such other firm
of independent chartered accountants accredited by the United States Public
Company Accounting Oversight Board as may be selected by the directors and any
such determination shall be conclusive evidence of the correctness of any
adjustment made pursuant to this Section 4.2 hereof and shall be binding upon
the Corporation and the Holder.

 
- 8 -

--------------------------------------------------------------------------------


 
4.3
No Fractional Common Shares.  Notwithstanding anything herein contained, the
Corporation shall in no case be required to issue fractional Common Shares or to
pay any cash adjustment in lieu of any fractional Common Share upon the
conversion of the Debenture.  Any fractions will be rounded to the nearest whole
number with fractions of one-half or greater being rounded to the next higher
whole number and fractions of less than one-half being rounded to the next lower
whole number.

 
4.4
Reservation of Common Shares.  The Corporation shall at all times while the
Debenture remains convertible into Debenture Shares as herein provided, reserve
and keep available out of its authorized but unissued share capital, for the
purpose of effecting the conversion of the Debenture, such number of Common
Shares as shall from time to time be sufficient to effect the conversion of the
Debenture.  In the event that the Corporation does not have available such
number of Common Shares required to satisfy full conversion of this Debenture
into Debenture Shares, the Corporation agrees to hold a special meeting of
shareholders in order to increases the number of Common Shares authorized and
reserved in order to meet its obligations hereunder.

 
ARTICLE V 
DEFAULT
 
5.1
Acceleration of Maturity on Default.  Upon the happening of any one or more of
the following events (herein sometimes called "Events of Default") namely:

 
 
 
(a)
if the Corporation does not pay on the Maturity Date any principal, interest or
other amount payable by it under the Debenture at the place and in the currency
in which such amount is expressed to be payable;

 
 
(b)
if the Corporation makes a general assignment for the benefit of creditors; or
any proceeding is instituted by it seeking relief as debtor, or to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding-up, reorganization,
arrangement, adjustment or composition of it or its debts or for an order for
similar relief under any law relating to bankruptcy, insolvency, reorganization
or relief of debtors (including under any statutes relating to the incorporation
of companies) or seeking appointment of a receiver or trustee, or other similar
official for it or for any substantial part of its properties or assets; or any
corporate or partnership action is taken to authorize any of the actions
referred to in this Section 5.1(b);

 
 
(c) if any proceedings are instituted against the Corporation seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding-up,
reorganization, arrangement, adjustment or composition of it or its debts or an
order for similar relief under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors (including under any statutes relating to
the incorporation of companies) or seeking appointment of a receiver, trustee or
other similar official for it or for any substantial part of its properties or
assets and such proceeding is not dismissed within sixty (60) days of its
service on the Corporation;

 
- 9 -

--------------------------------------------------------------------------------


 
  
(d) if the Corporation takes any corporate proceedings for its dissolution,
liquidation or if the corporate existence of the Corporation shall be terminated
by expiration, forfeiture or otherwise, or if the Corporation ceases or
threatens to cease, to carry on all or a substantial part of its business;

 
  
(e) the date the Holder intends to convert this Debenture into Debenture Shares
in accordance with the terms set out herein, the Corporation fails to have
available out of its authorized but unissued share capital, for the purpose of
effecting the conversion of this Debenture, such number of Common Shares as
shall from time to time be sufficient to effect the conversion of this
Debenture; and

 
 
(f)
if the Corporation is in material breach of the listing requirements of the
Toronto Stock Exchange

 
then in each and every such event, and provided that the Corporation has been
provided with fifteen (15) days to cure such Event of Default (except for
Subsection 5.1(c) which allows sixty (60) days to cure), the Principal Sum and
interest on the Debenture shall forthwith become immediately due and payable to
the Holder, anything herein contained to the contrary notwithstanding, and the
Corporation shall forthwith pay to the Holder of the Debenture the amount of the
Principal Sum and interest then accrued but unpaid on the Debenture and all
other moneys payable under the provisions hereof together with interest at the
rate of interest borne by the Debenture on such Principal Sum and interest from
the date of the said Event of Default until payment is received by the Holder,
and any moneys so received by the Holder shall be applied in the manner provided
in Section 8.1.  Notwithstanding the foregoing, the Holder shall have the
option, if it so chooses, at any time upon the occurrence of an Event of Default
that remains uncured at the conclusion of the applicable cure period referenced
herein, to convert this Debenture into Common Shares (the “Event of Default
Conversion”) at the lower of (i) US$0.80, or (ii) the volume weighted average
trading price of the Common Shares as indicated on the Toronto Stock Exchange,
or if not then listed on the Toronto Stock Exchange, then on the OTCBB for the
ten (10) consecutive trading days immediately preceding the date set for the
Event of Default Conversion, provided that such price will not be  less
than  $0.50 per share.
 
5.2
Waiver of Corporation's Rights.  To the full extent that it may lawfully do so,
the Corporation for itself and its successors and assigns hereby waives and
disclaims any benefit of, and shall not have or assert any right under, any
statute or rule of law pertaining to the marshaling of assets, discussion,
division or other matter whatever, to defeat, reduce or affect the rights of the
Holder under the terms of this Debenture.

 
 
- 10 -

--------------------------------------------------------------------------------


ARTICLE VI
SECURITY
 
6.1
Security. Payment of the Principal Sum and of any Interest is secured by a first
lien on the assets of the Corporation and its subsidiaries, subject to permitted
encumbrances (the “Secured Interest”). To this effect, the security interest
provided to and granted in favour of the Holder hereunder shall be documented by
the relevant instrument under the Uniform Commercial Code and be filed with all
necessary regulatory authorities, and be registered in all necessary public
registers, such that a legal, valid and enforceable security interest on the
Security Interest be created exclusively in favour of the Holder. Such Secured
Interest shall remain in full force and effect for so long as any obligation of
the Corporation hereunder remains outstanding. Without limiting the foregoing,
the Secured Interest shall include a pledge and assignment agreement as well as
a general security agreement, both of which must be in recordable form
acceptable to Holder’s counsel, acting reasonably.

 
ARTICLE VII
WAIVER
 
7.1
Waiver.  The Holder may waive any breach of any of the provisions contained in
this Debenture or any default by the Corporation in the observance or
performance of any covenant, condition or obligation required to be observed or
performed by it under the terms of this Debenture.  No waiver, consent, act or
omission by the Holder shall extend to or be taken in any manner whatsoever to
affect any other or subsequent breach or default or the rights resulting
therefrom and no waiver or consent by the Holder shall bind the Holder unless it
is in writing.  The inspection or approval by the Holder of any document or
matter or thing done by the Corporation shall not be deemed to be a warranty or
holding out of the adequacy, effectiveness, validity or binding effect of such
document, matter or thing or a waiver of the Corporation's obligations.

 
ARTICLE VIII 
OTHER RIGHTS OF THE HOLDER
 
8.1
Rights of Set-Off.  The Corporation acknowledges and agrees that the Principal
Sum and the other obligations hereunder shall be paid, satisfied and discharged
to the Holder without regard to such dealings as may from time to time occur as
between any one or more of the Holder, the Corporation and any other person and
without regard to such equities or rights of set-off or counterclaim which may
from time to time exist between any one or more of the Holder, the Corporation
or any other person, and that the Principal Sum and other obligations hereof
shall be paid without regard to any equities between the Corporation and the
Holder hereof or any set-off or cross-claims and the receipt of the Holder for
the payment of the Principal Sum will be a good discharge to the Corporation in
respect thereof.

 
8.2
No Merger.  Neither the taking of any judgement nor the exercise of any rights
hereunder shall operate to extinguish the obligation of the Corporation to pay
the monies under this Debenture and shall not operate as a merger of any
covenant in this Debenture, and the acceptance of any payment shall not
constitute or create a novation, and the taking of a judgement or judgements
under a covenant herein contained shall not operate as a merger of those
covenants and affect the Holder's right to interest under this Debenture.

 
- 11 -

--------------------------------------------------------------------------------


 
ARTICLE IX
ADMINISTRATIVE PROVISIONS
 
9.1
Transfer of Debenture.  This Debenture may be transferred only by transfer in
writing in the form attached hereto as Schedule "B", and will only be effective
as regards the Corporation when delivered at the registered office of the
Corporation in Cameron Park, California accompanied by this Debenture together
with such evidence of identity or title as the Corporation may reasonably
require and upon payment of all applicable transfer taxes.  Thereupon, the
Corporation will record such transfer on its books and issue a new debenture to
the transferee in exchange for this Debenture.

 
9.2
Registered Holders.  The person in whose name this Debenture shall be registered
shall be deemed and regarded as the owner and holder hereof for all purposes,
and the payment to and/or receipt of any Holder for any Principal Sum or
interest hereby secured shall be a good discharge of the Corporation for the
same, and the Corporation shall not be bound to enter in the register notice of
any trust or to inquire into the title of any Holder or to recognize any trust
or equity affecting the title hereof save as ordered by some court of competent
jurisdiction or as required by statute.

 
ARTICLE X
MISCELLANEOUS
 
10.1
Time.  Time shall be of the essence of this Debenture.

 
10.2
Governing Law.  This Debenture shall be governed by, and construed in accordance
with, the laws of the Province of Ontario and the laws of Canada applicable
therein but the reference to such laws shall not, by conflict of laws rules or
otherwise, require the application of the law of any jurisdiction other than the
Province of Ontario.  The Corporation hereby irrevocably attorns to the
jurisdiction of the Courts of the Province of Ontario except that US law shall
apply to UCC matters.

 
10.3
Severability.  If any one or more of the provisions or parts thereof contained
in this Debenture should be or become invalid, illegal or unenforceable, the
remaining provisions or parts thereof contained herein shall be and shall be
conclusively deemed to be, severable therefrom and the validity, legality or
enforceability of such remaining provisions or parts thereof shall not in any
way be affected or impaired by the severance of the provisions or parts thereof
severed.

 
10.4
Headings.  The headings of the articles, sections, subsections and clauses of
this Debenture have been inserted for convenience and reference only and do not
define, limit, alter or enlarge the meaning of any provision of this Debenture.

 
10.5
Binding Effect.  This Debenture and all of its provisions shall enure to the
benefit of the Holder, its successors and assigns, and shall be binding upon the
Corporation and its successors and permitted assigns.  The expression the
"Holder" as used herein shall include the Holder's assigns whether immediate or
derivative.

 
- 12 -

--------------------------------------------------------------------------------


 
10.6
Notices.  Any notice required or permitted to be given under any of this
Debenture or any tender or delivery of documents may be given by personal
delivery or by facsimile transmission to the parties at the following addresses:

 
(a)      
to the Holder at:

 
l
 
(b)      
to the Corporation at:

 
Firstgold Corp.
3108 Ponte Morino Drive, Suite 210
Cameron Park
CA 95682


Attention: Mr. Steve Akerfeldt
Fax: (530) 698-4995


Any notice or delivery shall be given as herein provided or to such other
addresses or telecopier number or in care of such other person as a party may
from time to time advise by notice in writing as aforesaid.  The date of receipt
of such notice or delivery shall be the date of actual delivery to the address
specified if delivered or the date of actual transmission to the telecopier
number if telecopied, unless such date is not a Business Day, in which event the
date of receipt shall be the next Business Day immediately following the date of
such delivery or transmission.
 
ARTICLE XI
 
11.1 
Arranging Fee.  Upon Closing, the Corporation shall pay to the Holder or as the
Holder may direct the amount of US$100,000, which amount will be netted out of
the Principal Sum advanced at Closing .

 
- 13 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the Corporation has duly executed these presents as of the
date first above by its duly authorized officer.
 

 
FIRSTGOLD CORP.
         
 
Per:
/s/ Stephen Akerfeldt     Name: Stephen Akerfeldt     Title: Chief Executive
Officer          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------


 
SCHEDULE "A"
 
CONVERSION FORM
 
TO:           FIRSTGOLD CORP. (the "Corporation")
 
The undersigned registered holder of the convertible debenture (the "Debenture")
represented by the within certificate hereby subscribes for Debenture Shares of
the Corporation pursuant to the within Debenture certificate on the terms
specified in the within Debenture certificate, to the extent of
US$______________ of Principal Sum, which certificate is hereby tendered to the
Corporation and which will, upon due issuance of the Units aforesaid and, if
required, any replacement certificate for any portion of the Debenture not
converted, be null and void.
 
The Debenture Shares subscribed for will be issued as set forth below and will
be mailed to the address set forth below.
 
DATED this                                            day
of                                , 200    
 
If subscriber is a corporation:
   
By:
   
Name:
   
Title:
 

 
If subscriber is an individual:
         
Witness
 
Signature of Subscriber

 
Signature guaranteed:
 
- 15 -

--------------------------------------------------------------------------------


 
The signature must be guaranteed by a Canadian chartered bank or a member of a
recognized stock exchange or other entity acceptable to the Trustee.
 
Print below the name and address in full of the Person in whose name the
Debenture Shares subscribed for are to be issued.  If the Debenture Shares
subscribed for are to be issued to more than one person, similar information
must be provided for each person, as well as the number of Debenture Shares to
be issued to each.  (If any of the Debenture Shares are to be issued to a person
or persons other than the holder of the within Debenture certificate, the holder
must pay to the Corporation all requisite taxes.)
 
Name:
 
Address:
     
Social Insurance Number
Postal Code

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 16 -

--------------------------------------------------------------------------------


 
SCHEDULE "B"
 
TRANSFER FORM
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to (name
of transferee) US$                       (indicate principal amount of
debentures being transferred) principal amount of convertible debentures of
Firstgold Corp. represented by certificate(s) no.                      
 (indicate number(s) of certificate(s) being transferred) and irrevocably
constitutes and appoints                                (indicate name of
transferee) attorney to transfer such debenture(s) on the securities register of
Firstgold Corp., with full power of substitution.
 
DATED:                                                            
 

 
IF TRANSFEROR IS A CORPORATION:
     
By:
   
Name:
   
Title:
 



 
If transferor is an individual:
         
Witness
 
Signature of Transferor

 
 
Signature guaranteed:
 
The signature must be guaranteed by a Canadian chartered bank or a member of a
recognized stock exchange or other entity acceptable to the Trustee.
 
 
- 17 -